BUCHWALTER, P. J.
This was an action for damages for injuries to Sebastian Canava’s auto truck, resulting form a collision between said truck and B. R. Dress’s auto bus. Judgment in'the Hamilton Common Pleas was for Dress and error was *35prosecuted to reverse the judgment on the ground that the trial court refused to admit in evidence a certain traffic ordinance, or paragraph thereof, of the city of Cincinnati. On this assignment of error the Court of Appeals decided:
Attorneys — Wm. R. Collins for Canava; Carl Lehman & Albert H. Leeker for Dress; all of Cincinnati.
1. That the ordinance was but mentioned and not plead and the reliance of Canava on State v. O’Mara, 105 OS. 94, was not on the point in question.
2. “Courts of general jurisdiction do not take judicial notice of municipal ordinances, and the litigant relying upon such ordinance must plead it, and offer it in evidence as other evidential matters.” Schulte v. Johnson, 106 OS. 359.
3. It seems clear under the authorities, therefore, that a plaintiff relying on a violation of municipal ordinance must plead and prove the same.
Judgment affirmed.